Filed 4/29/15 P. v. Blankenship CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)


THE PEOPLE,                                                                                  C076177

                   Plaintiff and Respondent,                                      (Super. Ct. No. 11F7806)

         v.

WILLIAM MIKEL BLANKENSHIP,

                   Defendant and Appellant.




         Defendant William Mikel Blankenship seeks correction of a clerical error in the
abstract of judgment filed in the instant matter, and the People properly concede the
point.1 (People v. High (2004) 119 Cal. App. 4th 1192, 1200, citing People v. Mitchell
(2001) 26 Cal. 4th 181, 185.) Therefore, we order the abstract of judgment corrected.
         In exchange for drug treatment and probation (Pen. Code, § 1210.1), defendant
entered a plea of guilty to possession of a controlled substance (Health & Saf. Code,
§ 11377, subd. (a)), admitted a prior prison term allegation (Pen. Code, § 667.5, subd.




1 The facts underlying defendant’s conviction are irrelevant to the issue on appeal and
are not recounted.

                                                             1
(b)), and admitted any executed sentence must be served in state prison because he has a
prior conviction for lewd conduct with a child (Pen. Code, §§ 288, subd. (c), 1170,
subd. (h)(3)). When defendant’s probation was subsequently revoked after repeated
violations, the trial court sentenced him to an aggregate term of three years in state
prison. The abstract of judgment improperly indicates that defendant was sentenced as a
second striker pursuant to Penal Code sections 667, subdivisions (b)-(i) or 1170.12.
                                       DISPOSITION
       The judgment is affirmed. The trial court is directed to prepare a corrected
abstract of judgment deleting the indication that defendant was sentenced pursuant to
Penal Code sections 667, subdivisions (b)-(i) and 1170.12, and to forward a certified
copy of the corrected abstract of judgment to the Department of Corrections and
Rehabilitation.



                                              BLEASE                    , J.


We concur:


         RAYE                       , P. J.


         ROBIE                      , J.




                                              2